—Judgment, Supreme Court, New York County (David Stadtmauer, J.), rendered December 18, 1992, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Defendant’s claim that his allocution was insufficient because the court failed to inquire about a possible justification defense *275is unpreserved for appellate review as a matter of law, defendant having neither moved to withdraw the plea before sentencing on that ground nor moved to vacate the judgment of conviction (People v Claudio, 64 NY2d 858). Defendant also failed to preserve his claim that the court should have inquired about such a defense in deciding the motion to withdraw the plea (CPL 470.05 [2]). The narrow exception to the preservation rule described in People v Lopez (71 NY2d 662, 666) does not apply, since in neither his allocution nor his motion to withdraw the plea did defendant indicate that he strangled the victim in self-defense or otherwise cast " 'significant doubt’ ” on the validity of the plea (People v Toxey, 86 NY2d 725, 726). Concur—Rosenberger, J. P., Rubin, Kupferman, Asch and Williams, JJ.